DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 24 October 2017.  It is noted, however, that applicant has not filed a certified copy of the CN201710998127.0 application as required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 line 3, “their insulating baffle plates  ”.  
Additionally, for clarity and precision of claim language, use the antecedent that represent the pronoun “their” used twice in line 3 of claim 15 instead of reciting the pronoun “their” in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 recites “wherein at least one of an edge of the collector electrode sheet or an edge of the discharging electrode sheet has a shape transition to reduce curvature to thereby avoid tip discharge [emphasis added].”  However, both the collector electrode sheet 81 and the  discharging sheet 82 disposed in slots illustrated in Fig. 7 appear to have a spherical bulb that extend from the opening of the U-shaped of the slot that fail to illustrate a reduced curvature additionally.  Discussion at par [0105] in the originally filed specification, is an explicit explanation for the prior art illustrated in Fig. 1 and not the instant invention.  The originally filed specification fails to disclose any language and discussion of “to reduce curvature.”  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 17 recite the limitation "the adjacent sockets" in lines 4 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "the adjacent sockets" was not previously recited.
Claim 7 recites the phrase “wherein the base plate is disposed at one side of the slot proximal to the pedestal along the depth direction” which is intended use. 
Regarding above intended use/result phrases associated with claim 7, the instant invention is an apparatus, and apparatus claims cover what a device is rather than what a device does.  Claims containing recitations with respect to the manner in which a claim apparatus is intended to be employed (i.e., used) does not differentiate the claimed apparatus from a prior art apparatus if the prior art teaches all the structural limitations of the claim. See MPEP § 2114(II).
Claim 11 recites the limitation "the slots" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "the slots" was not previously recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 8357233).
For claim 1, Chan discloses a base body, (col. 5, l. 63- col. 6, l. 30; Figs. 2, 4, 5, 12, 21) comprising:
a pedestal (60); and
a baffle plate disposed over the pedestal; 
wherein the baffle plate is made of an insulating material (col. 6, ll. 20-30; Figs. 2,  5);
a plurality of baffle plates including the baffle plate are provided, and the plurality of baffle plates are arranged to be spaced apart along a length direction of the pedestal (col. 6, ll. 20-30; Figs. 2, 5); and 
a slot for inserting an electrode sheet (20 in Figs. 2, 5) is formed between adjacent baffle plates.
It would appear that Chan does not does not explicitly disclose the adjacent baffle plates are connected at adjacent ends of the adjacent baffles along the length direction of the pedestal through a curved connecting plate.  However, Chan discloses that baffle plates “can have other shapes, e.g. curved” (Fig. 2; col. 4, ll. 4-27).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present date of the instant invention to envisage that the invention of Chan to disclose the structural limitations as claimed since Chan teaches embodiments for each limitation.
For claim 2, the teaching of Chan is relied upon as set forth above and further teaches wherein the curved connecting plate has a curved concave surface such that the slot is U-shaped (Figs. 2, 5, 9, 12; col. 4, ll. 4-27).
For claim 3, the teaching of Chan is relied upon as set forth above and further teaches a socket is formed on one end of adjacent baffle distal form the connecting plate along the length direction of the pedestal and the adjacent sockets are respectively positioned at both ends of the baffle plate along the length direction of the pedestal. 
For claim 7, the teaching of Chan is relied upon as set forth above and further discloses the base plate is disposed at one side of the slot proximal to the pedestal along the depth direction (see Section 112 above). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Jeon (US 10556242).
Claim 4 depends from independent claim 1 above and relies upon the teaching of Chan as set forth above.  Chan does not teach a positioning post.  However, Jeon does disclose a baffle plate provided with a positioning post disposed in a slot (col. 28, ll. 8-15; Figs. 27-30) used to reduce the gap therebetween and the align an electrode sheet.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to arrange the positioning post of Jeon and disposed in the slots of Chan a length direction of the positioning post is parallel with a height direction of the baffle plate; and a plurality of positioning posts including the positioning post are provided, and the plurality of positioning posts are arranged to be spaced apart along the length direction of the baffle plate to maintain the spacing, i.e., gap, in the slot as taught in Jeon and to align the electrode sheet as taught in the apparatus of Chan with a reasonable expectation of success.
Response to Remarks
Applicant’s remarks, see page 8, filed June 22, 2022, with respect to the drawings have been fully considered.  The objection of drawings has been withdrawn.  Remarks with respect to claims 1 and 5, see page 9, have been fully considered.  The objection of the claims has been withdrawn.  Applicant’s remarks, see page 9, with respect to the claims 2, 3, 5, 6, 7, 9, 11-17, 19, and 20 have been fully considered.  The rejection of claims 2, 5, 6, 9, 12-16, 19, and 20 under 35 U.S.C. § 112(b) has been withdrawn.  
Regarding remarks, see page 10, with respect to claim 1 in response to Applicant's remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Advantageously, tip discharges among the electrode sheets can be reduced. See, e.g., paragraphs 087, 088, 0195-0108.”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For claim 4, the citation, col 28, ll. 8-15; Figs. 27-30, is relied upon in the Office Action mailed June 22, 2022, and is found at page 9 and paragraph 32.  Jeon is analogous art and is provided for the teaching for the positioning post disposed in said slot of the invention of Jeon. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 5, the teaching of Chan is relied upon as set forth above and teaches further comprising a conductive strip (51) connected to the pedestal; wherein the conductive strip is made of a conductive material (metal); and a length direction of the conductive strip is parallel with the length direction of the pedestal, and the conductive strip is disposed at one end of the baffle plate along the length direction of the pedestal (Fig. 2; col. 4, ll. 52-67).  However, claim 5 also recites the phrase “to thereby facilitate a discharging electrode sheet, when inserted into the slot, being in contact with and electrically connected to the conductive strip” which is intended result, and Chan does not teach said base body that is capable “to thereby facilitate a discharging electrode sheet, when inserted into the slot, the discharging electrode sheet is being in contact with and electrically connected to the conductive strip.”  Claim 6 depends from claim 5,and therefore includes the allowable subject matter of claim 5 and is also objected.
For claim 8, the teaching of the prior art is relied upon as set forth above.  Chan teaches the base body comprising a collector electrode sheet (201; Figs. 17, 18) and a discharging electrode sheet (202; Figs. 17, 18).  However, Chan does note teach “wherein the collector electrode sheet and the discharging electrode sheet are arranged to be sequentially inserted into the slot in a spaced apart manner along the length direction of the pedestal.”  Claims 10, 12-14, 16, 18-20 depend from claim 8 and are also objected. 
Claims 3, 7, 11, and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        November 28, 2022 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776